        Case 3:20-cv-00073-DPM Document 57 Filed 10/09/20 Page 1 of 2



             IN THE UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF ARKANSAS
                      NORTHERN DIVISION


LAV ARIOUS JONES
                                                           PLAINTIFF
v.                       Nos. 3:20-cv-73-DPM-JTK
                              3:20-cv-113-DPM-JTK

DON CRITTENDON, Assistant Admin.,
Greene County; WESS GIBSON, Sergeant,
Greene County; BAILEY HARRIS, Sergeant,
Greene County; BRENT COX, Jail Admin.,
Greene County; STEVE FRANK, Sheriff
Greene County; DOES, Greene County Jail
Staff                                                      DEFENDANTS


                                  ORDER
       1. The Court withdraws the reference 1n each of these
consolidated cases.
       2. Jones hasn't updated his address with the Clerk; his mail is
still being returned undelivered. Doc. 54-56. His complaint in each
case will therefore be dismissed without prejudice.                     LOCAL
RULE   5.5(c)(2). The Court will enter separate Judgment in each case.
An in forma pauperis appeal from this Order and accompanying
Judgment would not be taken in good faith. 28 U.S.C. § 1915(a)(3).
 Case 3:20-cv-00073-DPM Document 57 Filed 10/09/20 Page 2 of 2



So Ordered.

                                                      v
                                  D .P. Marshall Jr.
                                  United States District Judge
